United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2480
                                    ___________

Louise Casey,                            *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
City of St. Louis,                       *
                                         *
      Defendant - Appellee.              *
                                    ___________

                               Submitted: February 17, 2000

                                   Filed: May 2, 2000
                                    ___________

Before RICHARD S. ARNOLD, LOKEN, and HANSEN, Circuit Judges.
                           ___________

LOKEN, Circuit Judge.

       Louise Casey worked for many years as a secretary to the Zoning Administrator
in the Building and Inspection Division of the City of St. Louis’s Department of Public
Safety. In 1994, after years of receiving “outstanding” job performance ratings, Casey
applied to transfer to a secretarial position outside the Department, claiming she had
become “slower” at typing and routine office tasks and wanted a position in “a slow
office.” In early 1995, with that request pending, Casey began working for a new
Zoning Administrator, John Koch. In his April 1996 annual performance rating, Koch
rated Casey as “Must Improve” in all job categories and placed her on a Mandatory
Improvement Program requiring that she improve her telephone answering skills, her
compliance with procedures for scheduling Conditional Use proceedings, and her
typing accuracy. Though Casey appealed this adverse service rating, the City’s
Department of Personnel upheld Administrator Koch’s Work Quality, Work Quantity,
and Overall ratings.

        During the summer and fall of 1996, Koch continued to criticize Casey’s work
performance in writing, and he initiated two suspensions without pay for failing to
publish notice of a conditional use hearing and for failing to appear for work or to
report the reason for an unexplained four-day absence. In December 1996, Casey at
age sixty two took early retirement, advising friends that she was forced to retire by
Koch’s constant berating of her job performance. She then commenced this action
under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq., claiming
that the City constructively discharged her because Koch’s constant, personally
belittling criticism, accompanied by an occasional reference to her as “old lady,”
created an intolerable workplace and caused her serious stress and anxiety.

       The City moved for summary judgment, and the parties submitted voluminous
documents as well as Casey’s lengthy deposition testimony. The district court1 granted
the City’s motion, concluding that Koch’s stray references to Casey as “old lady,” to
which Casey testified she paid no attention at the time, were not direct evidence of age
discrimination; that the record was replete with evidence of Koch’s dissatisfaction with
Casey’s job performance deficiencies, some of which she acknowledged; and that
Casey could not prove constructive discharge on account of age because “[t]here is no
evidence that age discrimination, rather than performance difficulties, prompted the
reprimands that plaintiff found so ‘intolerable.’” Casey appeals, arguing that she
presented sufficient evidence that Koch’s constant criticism was age-related and


      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.

                                          -2-
rendered her working conditions intolerable. We have carefully reviewed the summary
judgment record de novo and conclude that summary judgment was properly granted
for the reasons stated in the district court’s thorough Memorandum dated April 21,
1999. Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

            Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-